
	
		I
		112th CONGRESS
		1st Session
		H. R. 3635
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2011
			Mrs. Maloney (for
			 herself and Ms. Richardson) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To encourage initiatives for financial products and
		  services that are appropriate and accessible for millions of American small
		  businesses that do not have access to the financial
		  mainstream.
	
	
		1.Short titleThis Act may be cited as the
			 Investing in America’s Small Businesses Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)Small businesses
			 in underserved areas have for generations been unable to access affordable
			 credit.
			(2)The financial
			 crisis of 2008 only served to exacerbate efforts by entrepreneurs to access
			 capital for the purpose of creating jobs and improving economic outcomes in the
			 community.
			(3)The Create Jobs
			 for USA campaign by Starbucks Coffee Company and Opportunity Finance Network,
			 through community development financial institutions, will provide loans to
			 underserved small businesses and microenterprises to create and sustain jobs
			 throughout America. This will allow Americans to help Americans create and
			 sustain jobs, but will not be enough to help our Nation’s small
			 businesses.
			(4)Small business
			 investments revitalize communities by creating jobs but also contribute to the
			 local tax base, which helps finance investments in schools, hospitals,
			 infrastructure, and public safety.
			(5)The Community
			 Development Financial Institutions Fund, an agency of the Federal Government
			 located within the United States Department of the Treasury, has reported that
			 in 2010 alone, community development financial institutions awardees originated
			 loans or investments totaling more than $1 billion, and financed almost 18,000
			 affordable housing units; more than 5,200 business and microenterprise loans;
			 and created or maintained over 25,000 jobs and leveraged $1.5 billion in
			 private investment.
			(6)The Community
			 Development Financial Institutions Fund awardees have almost tripled jobs
			 created since 2007, making almost 14,000 loans to small businesses on average
			 each year, representing an average investment of close to $1 billion
			 annually.
			(7)The Community
			 Development Financial Institutions Fund is well placed to complement the Create
			 Jobs for USA campaign through careful, targeted investments in community
			 development financial institutions for the purposes of improving economic
			 outcomes for underserved families across the country.
			3.Grants to
			 establish loan-loss reserve funds for small business lending
			(a)In
			 generalThe Community
			 Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4701 et
			 seq.) is amended by adding at the end the following:
				
					123.Grants to
				establish loan-loss reserve funds for small business lending
						(a)PurposesThe purposes of this section are—
							(1)to make financial
				assistance available from the Fund in order to help community development
				financial institutions defray the costs of operating small business loan
				programs, by providing the amounts necessary for such institutions to establish
				their own loan loss reserve funds to mitigate some of the losses on such small
				business loan programs;
							(2)to encourage
				community development financial institutions to establish and maintain small
				business loan programs that would help provide borrowers access to mainstream
				financial institutions and combat high cost small business lending; and
							(3)to encourage
				community development financial institutions to expand the development services
				they offer and to serve new investment areas and new targeted
				populations.
							(b)Grants
							(1)Loan-loss
				reserve fund grants
								(A)In
				generalThe Fund shall make
				grants to community development financial institutions to enable such
				institutions to establish a loan-loss reserve fund in order to defray the costs
				of a small business loan program established or maintained by such
				institution.
								(B)ApplicationA
				community development financial institution that wishes to receive a grant
				under this paragraph shall submit an application to the Administrator in such
				form and manner and containing such information as the Administrator may
				require.
								(C)Matching
				requirementA community development financial institution shall
				provide non-Federal matching funds in an amount equal to 50 percent of the
				amount of any grant received under this paragraph.
								(D)Use of
				fundsAny grant amounts received by a community development
				financial institution under this paragraph—
									(i)may not be used by
				such institution to provide direct loans to small businesses;
									(ii)may be used by
				such institution to help recapture a portion or all of a defaulted loan made
				under the small business loan program of such institution on or after the date
				of the enactment of this section; and
									(iii)may be used to
				designate and utilize a fiscal agent for services normally provided by such an
				agent.
									(2)Technical
				assistance grants
								(A)In
				generalThe Fund shall make technical assistance grants to
				community development financial institutions to create, support, or maintain a
				small business loan program. Any grant amounts received under this paragraph
				may be used for—
									(i)technology, staff
				support, staff capacity building, and other costs associated with establishing,
				supporting, or maintaining a small business loan program; and
									(ii)establishing,
				supporting, or maintaining technical assistance programs for borrowers.
									(B)ApplicationA
				community development financial institution that wishes to receive a grant
				under this paragraph shall submit an application to the Administrator in such
				form and manner and containing such information as the Administrator may
				require.
								(c)ReportsFor
				each fiscal year for which grants are made under this section, the
				Administrator shall submit a report to the Committee on Financial Services of
				the House of Representatives and the Committee on Banking, Housing, and Urban
				Affairs of the Senate containing a description of the activities funded and
				amounts distributed under this section for such fiscal year, as well as
				measurable results of such actions.
						(d)Authorization of
				appropriations
							(1)In
				generalThere are authorized
				to be appropriated to the Fund $25,000,000 for each of fiscal years 2012 to
				2017 to carry out this section.
							(2)Administrative
				costsThere are authorized to be appropriated to the Fund
				$5,000,000 for each of fiscal years 2012 to 2017 for the administrative costs
				of carrying out this section.
							(e)DefinitionsFor
				purposes of this section:
							(1)Small
				businessThe term small business has the meaning
				given the term small business concern under section 3(a) of the
				Small Business Act (15 U.S.C. 632(a)).
							(2)Small business
				loan programThe term small business loan program
				means a loan program wherein a community development financial institution
				offers loans to small businesses that—
								(A)are made in
				amounts not exceeding $25,000;
								(B)have no
				pre-payment penalty; and
								(C)meet any other
				affordability requirements as may be established by the
				Administrator.
								.
			(b)Conforming
			 amendmentThe table of
			 contents for the Riegle Community Development and Regulatory Improvement Act of
			 1994 is amended by inserting after the item relating to section 121 the
			 following:
				
					
						Sec. 122. Grants to establish loan-loss
				reserve funds.
						Sec. 123. Grants to establish loan-loss
				reserve funds for small business
				lending.
					
					.
			
